Notice of Allowance
This communication is in response to after final filed on 06/04/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The closest prior art FISCHER et al. (US 2010/0309834) teaches channel characterization for a wireless communication system with mixture of communication devices such as  legacy devices and newer devices with different operating capabilities.  An Access Point (AP) from the communication devices can collect channel statistics information representing channel occupancy, jitter etc. FISCHER further discloses channel allocation by the AP based on channel statistics information. However, FISCHER does not teach  limitations “dynamically discerning a current communication environment of the station that characterizes a dynamic relationship of the collected information using the legacy communication protocol relative to the collected information using the other communication protocol; and wirelessly transmitting communications from the communications circuitry over the wireless communications channel using the legacy communication protocol and using the other communication protocol, by allocating usage of the channel through transmissions of data via the legacy communication protocol or the other communication protocol, based on the dynamic relationship” as claimed in claims 1 and 13.
Another relevant prior art Wang et al. (US 2009/0323614) discloses allocating control and data channels to a legacy protocol and advanced protocol in a frame. The frame divided into multiple subframes, and allocating some of the subframes to be used as control channel and data channel by the legacy protocol and the remaining subframes will be allocated to the advanced protocol. Wang fails to teach the claimed features of collecting information regarding current wireless communication usage, and determining relationship regarding the usage by the legacy protocol and advanced protocol. Furthermore, Wang does not discloses transmitting communications associated with channel allocation with respect to the legacy protocol and advanced protocol.
-2-PATENT U.S. Patent Application No. 15/713,132A thorough prior art search produced some prior art references listed in the Conclusion section below, but they do not disclose the features of independent claims. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features in claims 1 and 13 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.M/Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454